In a support proceeding pursuant to article 4 of the Family Court Act, the husband appeals from two orders of the Family Court, Suffolk County, as follows: (1) one entered June 18, 1965, which inter alia directed him to pay (a) $110 a week for the support of the wife and their three children, (b) the payments on the mortgage on the family home and (c) a $500 counsel fee in installments of not less than $100 per month; and (2) the second entered October 4, 1965, which, on rehearing, (a) affirmed and ratified said prior order, (b) adjudged the husband in arrears of $200 on account of counsel fee and $455 on account of support and maintenance, (c) held him in contempt for such nonpayment, but permitting him to purge himself thereof on condition that he pay the arrears of counsel fee in a lump sum and the arrears in support payments at the rate of $5 per week, and (d) directed him to pay an additional counsel fee of $250 to enable the wife to defend the appeal from the order of June 18, 1965. Appeal from order of June 18, 1965 dismissed, without costs. Said order was superseded by the order of October 4, 1965. Order of October 4, 1965 modified, on the facts, so as to provide that the basic rate of support payments be $95 per week nunc pro tunc as of June 18, 1965, with adjustment of the amount of arrears and the installment payments thereof accordingly, such payment of arrears, however, to remain at the rate of $5 per week. As so modified, order affirmed, without costs. In our opinion, the award for support was excessive to the extent indicated. Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.